 



Execution Version
ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (this “Agreement”), is entered into as
May 11, 2007, by and between WQN, INC., a Delaware corporation (“Buyer”), and
CLEVERBYTE, INC., an association incorporated under the laws of the State of
Queensland, Australia (“Seller”).
W I T N E S S E T H
     WHEREAS, Seller is the owner of assets, intellectual property, products,
services, and general intangibles related to the software program “My Nabyoo”
(the “Business”).
     WHEREAS, Seller desires to sell to Buyer, and Buyer desires to acquire from
the Seller, the Purchased Assets (as defined below), all subject to the terms
and conditions hereinafter set forth; and
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
PURCHASE AND SALE OF ASSETS
1.1 Purchased Assets To Be Transferred. Subject to the terms and conditions of
this Agreement, at the Closing (as defined below), Seller shall sell, transfer,
convey, assign, and deliver to Buyer, and Buyer shall purchase and accept, the
Purchased Assets, free and clear of any mortgage, security interest, pledge,
lien, charge or other encumbrance (each, an “Encumbrance”). The Seller expressly
agrees that the sale of the Purchased Assets constitutes a transfer of all of
the Seller’s rights with respect to the Purchased Assets, and that the Seller
neither reserves, nor has granted, nor is aware of, any rights to market or
otherwise transfer the Purchased Assets. The "Purchased Assets” shall mean, and
consist of, all source and object code versions of the My Nabyoo software, the
content of the website www.mynabyoo.com, and any code, modules, libraries,
routines, functions, applications, databases, interfaces, filters, and
components included or related to any of the foregoing, including, without
limitation, the software identified in Schedule 1.1(a) (the "Software”), the
Uniform Resource Locator on the world wide web for My Nabyoo (the “URL”), and
all of the rights, claims and assets (of every kind, nature, character and
description, whether real, personal or mixed, whether tangible or intangible,
whether accrued, contingent or otherwise, and wherever situated) that relate to
the Software, including the following:
          (a) Documentation. All right, title and interest in or to any end user
or design documentation, specification, or description of the Software,
including, without limitation, the documentation identified in Schedule 1.1(a)
hereto (the “Documentation”).
          (b) Intellectual Property Rights. All right, title and interest in or
to any of Seller’s (a) United States patents, patent applications,
continuations, continuations-in-part, divisions, reissues, patent disclosures,
inventions (whether or not patentable) and improvements thereto, (b) United
States trademarks, service marks, logos, trade dress and trade names or other

- 1 -



--------------------------------------------------------------------------------



 



Execution Version
source-identifying designations or devices, (c) United States copyrights, works
of authorship and design rights, whether registered or unregistered, and pending
applications to register the same, (d) Internet domain names and registrations
thereof, and (e) confidential ideas, trade secrets, computer software, including
source code, know-how, works-in-progress, concepts, methods, processes,
inventions, invention disclosures, formulae, reports, data, customer lists,
mailing lists, business plans or other proprietary information relating to the
Software or the Business (the “Intellectual Property Rights”).
          (c) Records And Files. All records, files, invoices, copies of
accounting records, copies of business records, and other data related to the
Business, Software, or the Contracts.
1.2 Liabilities Not Assumed. Except as set forth on Schedule 1.3, Buyer is not
assuming, and will not assume or perform any liabilities or obligations of
Seller.
ARTICLE II
PURCHASE PRICE AND INVENTORY COUNT
2.1 Purchase Price. At the Closing (as defined below), Buyer shall (a) pay to
the Seller an aggregate amount equal to (i) $700,000.00 USD in the form of an
issue of 2,692,308 shares of Buyer’s unregistered and restricted common stock,
par value $0.01 USD per share (the “Common Stock”) (such amount as it may be
increased or decreased pursuant to the terms hereof, being, the "Purchase
Price”).
ARTICLE III
CLOSING
3.1 Closing Date. The closing (“Closing”) of the transactions contemplated
hereby shall occur on May 15, 2007 (the “Closing Date”).
3.2 Deliveries by Seller. At the Closing, Seller shall deliver the following to
Buyer:
     A. This fully executed Asset Purchase Agreement;
     B. A fully executed Bill of Sale in the form of Exhibit A;
     C. Fully executed third party consents and/or approvals, as may be
necessary; and
     D. Title to and possession of the Purchased Assets.
3.3 Deliveries by Buyer. At the Closing, Buyer shall deliver the following to
Seller:
     A. The Purchase Price, constituting certificates representing the shares of
common stock in the Buyer described in Section 2.1; and

- 2 -



--------------------------------------------------------------------------------



 



Execution Version
     B. Such other agreements, documents, certificates and instruments as Buyer
may reasonably request as being necessary in order to effectuate the
transactions contemplated by this Agreement.
ARTICLE IV
CONDITIONS TO CLOSING
     The obligations of the parties to effect the transactions contemplated
hereby are subject to the satisfaction at or prior to the Closing of the
following conditions:
4.1 Fairness Opinion. Buyer shall have received a written opinion supporting the
terms and fairness of the transaction contemplated by this Agreement,
satisfactory to Buyer.
4.2 Board Approval. Buyer shall have obtained all board of director approval
necessary to consummate the transactions contemplated by this Agreement.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLER
5.1 Representations and Warranties of Seller. As of the Closing Date, Seller
represents and warrants to Buyer as follows: (a) Seller is duly organized,
validly existing and (if applicable) in good standing under the laws of its
jurisdiction of organization and Seller has all requisite corporate power and
authority to own and operate the Purchased Assets, to carry on its business as
now conducted and to enter into this Agreement and any other agreement to which
it is a party; (b) this Agreement is, and the other agreements when executed and
delivered will be, the legal, valid and binding obligations of Seller, each
enforceable against Seller in accordance with their respective terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles; (c) Seller
has taken all action and obtained all consents necessary to authorize the
execution, delivery and performance of this Agreement; (d) Seller has good and
marketable title to the Purchased Assets, free and clear of all liens, claims,
and encumbrances of any kind; (e) the execution and performance of this
Agreement and the other agreements to which it is a party do not conflict with,
or constitute a default under, any agreement to which Seller is party or by
which Seller is bound; (f) except as disclosed to Buyer in writing, Seller is
not party to any litigation related to the Purchased Assets and is not, to its
knowledge, the subject of any government investigation, and Seller has no
knowledge of any pending litigation or investigation or the existence of
circumstances that reasonably could be expected to give rise to such litigation
or investigation related to the Purchased Assets; (g) Seller does not have any
obligation or liability (whether accrued, absolute, contingent, unliquidated or
otherwise, whether due or to become due and regardless of when asserted)
required to be disclosed in a balance sheet prepared in accordance with GAAP
(including the notes thereto) arising out of transactions entered into at or
prior to the Closing Date, or any action or inaction at or prior to the Closing
Date, or any state of facts existing at or prior to the Closing Date in any way
related to the Purchased Assets other than: (A) liabilities set forth on the
latest financial statements (including any notes thereto) provided to the Buyer
(the “Financial Statements”) and (B) liabilities and obligations which have
arisen after the date of the Financial Statements in the ordinary course of
business (none of which is a liability resulting from breach of contract, breach

- 3 -



--------------------------------------------------------------------------------



 



Execution Version
of warranty, tort, infringement, claim or lawsuit, unless such liability is
either fully covered by insurance (subject to normal deductibles or retentions)
or is not, individually or in the aggregate with all such other liabilities,
material); (h) all of the Purchased Assets are in good operating condition; and
(i) no representation or other statement made by Seller to Buyer in this
Agreement or any certificate or instrument delivered by Seller to Buyer in
connection herewith (taken together with all such representations, statements,
certificates and instruments delivered by Seller) contains any untrue statement
of a material fact or omits to state a material fact necessary to make any
statements made to Buyer not misleading.
5.2 Intellectual Property Rights.
     (a) No Intellectual Property Rights of any third party are necessary to
conduct the business of Seller as it has been conducted, is currently conducted,
or is currently proposed to be conducted. All of the Seller’s Intellectual
Property Rights are subsisting, valid, and enforceable.
     (b) Neither the Seller, nor the conduct of the business of Seller as it has
been conducted, is currently conducted, or is currently proposed to be
conducted, infringes, misappropriates or otherwise violates the Intellectual
Property Rights of any third party and, to the knowledge of Seller, no Person
has asserted any claim of the foregoing or challenging the ownership, validity,
or enforceability of any Intellectual Property Rights owned, licensed, or used
by the Seller. Immediately subsequent to the Closing, any Intellectual Property
Rights owned or used by the Seller immediately prior to the execution hereof
will be owned by or available for use by such Seller on terms and conditions
identical to those under which such Seller owned or used the Intellectual
Property Rights immediately prior to the execution hereof. The Closing hereof
shall not terminate or alter (or give rise to any right to terminate or alter)
any Contract granting rights to any Intellectual Property Rights or give rise to
or allow any third party to exercise any additional right or impose any
additional restriction on Seller under any Contract granting rights to any
Intellectual Property Rights.
     (c) Seller does not license, use, or distribute any open source software,
free source software, freeware, or any other software copied, downloaded,
licensed, or otherwise obtained pursuant to terms, notices, or other commitments
or understandings that would: (i) prevent Seller from obtaining a patent on any
Proprietary Software; or (ii) require Seller to disclose, license, distribute or
otherwise make available any Proprietary Software, without material
consideration, or the source code of any Proprietary Software, whether with or
without consideration, to any third party. “Proprietary Software” shall mean
software developed by or for Seller or for which a Seller owns or holds an
exclusive license to the copyright or any patentable invention embodied by such
software, in each case whether or not such copyright or patentable invention is
registered or perfected.
     (d) Seller owns and possesses the entire and exclusive right, title and
interest in and to any Intellectual Property Rights free and clear of any
encumbrance or restriction.

- 4 -



--------------------------------------------------------------------------------



 



Execution Version
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER
6.1 Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as follows:
     A. Organization. Buyer is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, and has all
requisite corporate power and authority to carry on its business as presently
conducted, to own and operate the properties owned by it and to enter into this
Agreement and perform its obligations hereunder.
     B. Authority Relative to Agreement. The execution, delivery and performance
by Buyer of this Agreement have been duly and effectively authorized by all
necessary corporate action. This Agreement has been duly executed and delivered
by Buyer and is a legal, valid and binding obligation of Buyer enforceable
against it in accordance with its terms.
     C. Brokers, Finders, Etc. All negotiations relating to this Agreement and
the transactions contemplated hereby and thereby have been carried on without
the intervention of any person acting on behalf of Buyer in such manner as to
give rise to any valid claim against Seller for any brokerage of finder’s
commission, fee or similar compensation.
ARTICLE VII
COVENANTS OF SELLER
7.1 Use of Names. Seller covenants that as of the Closing Date, Seller shall
abandon and cease use of the name “My Nabyoo.” Notwithstanding anything herein
to the contrary in this Agreement, Seller retains all rights to the name
“CleverByte” and Buyer agrees that it will not use the name “CleverByte” at any
time. Additionally, Seller covenants to perform such actions and execute such
documents as shall be required or requested to immediately transfer the URL to
Buyer after Closing.
7.2 Confidentiality, Non-Compete and Non-Solicitation. The Seller, each
principal of Seller, and any Affiliate of Seller (individually, each a “Security
Holder”) acknowledges that it has or may have access to Confidential Information
(as defined) and that such Confidential Information does and will constitute
valuable, special and unique property of Buyer from and after the Closing Date.
The Seller and each Security Holder agrees that (a) for a period of three (3)
years after the Closing Date, in the case of the Seller, and (b) for a period of
the later of (i) three (3) years after the Closing Date or (ii) two (2) years
after the last day of employment with the Buyer, in the case of the Security
Holders, neither it nor any of its affiliates, will, directly or indirectly
(i) own, manage, operate, control or participate in the ownership, management,
operation or control of any business, whether in corporate, proprietorship or
partnership form or otherwise, engaged in the design, manufacturing or marketing
of products that are competitive with the Business or that otherwise competes
with Buyer, (ii) solicit, influence or attempt to influence any employee,
customer, supplier, vendor or referral source of Buyer to terminate his or her
employment or other contractual relationship with Buyer for any reason or
(iii) disclose, reveal, divulge or communicate to any person other than
authorized officers, directors, partners, and employees of Buyer, or use or
otherwise exploit for its own benefit or for the benefit of

- 5 -



--------------------------------------------------------------------------------



 




Execution Version
anyone other than Buyer, any Confidential Information. Neither the Seller nor
any Security Holder shall have any obligation to keep confidential any
Confidential Information if and to the extent disclosure thereof is specifically
required by law; provided, however, that in the event disclosure is required by
applicable law, such person shall, to the extent reasonably possible, provide
Buyer with prompt notice of such requirement prior to making any disclosure so
that Buyer may seek an appropriate protective order. After the Closing, the
parties to this Agreement agree that they will not publicly disparage Buyer, its
business or any activity related thereto. For purposes of this Section 7.2,
“Confidential Information” shall mean any confidential information with respect
to the Business, including, without limitation, methods of operation and
manufacture, referral sources, customers and customer lists, terms of the
Seller’s relationships with its senior fellow, products or services, proposed
products or services, former products or services, proposed, pending or
completed acquisitions of any Seller, division, product line or other business
unit, prices, fees, costs, plans, designs, technology, inventions, trade
secrets, know-how, software, marketing methods, policies, plans, personnel,
suppliers, competitors, markets or other specialized information or proprietary
matters. The term “Confidential Information” does not include, and there shall
be no obligation hereunder with respect to, information that (a) is generally
available to the public on the date of this Agreement, or (b) becomes generally
available to the public other than as a result of a disclosure by the Seller,
the Seller Representative or a Security Holder not otherwise permissible
thereunder, or (c) the Seller, the Seller Representative or a Security Holder
learns from other sources where such sources have not violated their
confidentiality obligation to Buyer. The parties hereto specifically acknowledge
and agree that the remedy at law for any breach of the foregoing will be
inadequate and that Buyer, in addition to any other relief available to it,
shall be entitled to temporary and permanent injunctive relief without the
necessity of proving actual damage or posting any bond whatsoever. In the event
that the provisions of this Section 7.2 should ever be deemed to exceed the
limitation provided by applicable law, then the parties hereto agree that such
provisions shall be reformed to set forth the maximum limitations permitted.
7.3 Conduct of Business. Prior to the Closing Date, except as otherwise
expressly contemplated by this Agreement, Seller shall operate its business in a
reasonable and prudent manner only in the usual and ordinary course of business
consistent with past custom and practice and in accordance with all applicable
laws and to maintain the Purchased Assets in good working order. Seller shall
preserve the goodwill and organization of the Business and the relationships
with its customers, suppliers, referral sources, employees and other persons
having business relations with Seller. Without limiting the generality of the
foregoing and subject thereto, prior to the Closing Date or the termination of
this Agreement, Seller shall not, without the written consent of Buyer:
     A. sell, lease, license or dispose of any of its assets or properties, but
excluding Excluded Assets other than in the ordinary course of the business and
subject to the obligation to maintain proper inventory levels; or
     B. mortgage, pledge or otherwise encumber any of the Purchased Assets or
subject any such Purchased Assets to any lien or encumbrance.

- 6 -



--------------------------------------------------------------------------------



 



Execution Version
ARTICLE VIII
NON-SOLICITATION
8.1 Seller and any Affiliate of Seller hereby agree that they will not contact
any Customer (as defined below) for purposes of soliciting the sale of any
products or services competing in any manner with the Business for a period of
two (2) years following the date hereof. “Customer” means any individual,
business, corporation, organization, group, entity or other person who has
utilized or will utilize within the next three years any of the Intellectual
Property Rights associated with the Purchased Assets.
ARTICLE IX
INDEMNIFICATION
9.1 Survival of Representations and Warranties.
     (a) The representations and warranties of the Seller and Buyer contained in
this Agreement, any agreement or any other certificate or other document
delivered in connection herewith or therewith shall survive for a period of
twelve (12) months after Closing. Any claim for indemnification with respect to
any of such matters which is not asserted by notice given as herein provided
relating thereto within such specified period of survival may not be pursued and
is hereby irrevocably waived after such time. Any claim for an Indemnifiable
Loss asserted within such period of survival as herein provided will be timely
made for purposes hereof.
     (b) Unless a specified period is set forth in this Agreement (in which
event such specified period will control), the covenants in this Agreement will
survive the Closing and remain in effect indefinitely.
9.2 Limitations on Liability.
     (a) For purposes of this Agreement, (i) “Indemnity Payment” means any
amount of Indemnifiable Losses required to be paid pursuant to this Agreement,
(ii) “Indemnitee” means any person entitled to indemnification under this
Agreement, (iii) “Indemnifying Party” means any person required to provide
indemnification under this Agreement, (iv) “Indemnifiable Losses” means any and
all damages, losses, liabilities, obligations, costs and expenses, and any and
all claims, demands or suits (by any person, including without limitation any
governmental entity), including without limitation the costs and expenses of any
and all actions, suits, proceedings, demands, assessments, judgments,
settlements and compromises relating thereto and including reasonable attorneys’
fees and expenses in connection therewith, and (v) “Third Party Claim” means any
claim, action or proceeding made or brought by any person who or which is not a
party to this Agreement or an affiliate of a party to this Agreement.
     (b) With respect to Buyer’s Indemnifiable Losses relating to, or incurred
as a result of, (i) a breach of the representations and warranties of the Seller
set forth in Sections 5.1(a), 5.1(b), 5.1(c), 5.1(d), and 5.2, the maximum
amount for which Buyer shall be indemnified pursuant to the terms of this
Article IX shall be the Purchase Price. The maximum amount that Buyer shall be
indemnified hereunder for Indemnifiable Losses arising out of or related to a

- 7 -



--------------------------------------------------------------------------------



 



Execution Version
claim for indemnification pursuant to Section 9.3(a)(i) for a breach of any
other representation in Article V shall be $350,000.00.
     (c) Buyer may not seek payment for its Indemnifiable Losses pursuant to
claims for indemnification under Section 9.3(a)(i) unless and until such losses
have exceeded $25,000. Upon the occurrence of such Indemnifiable Losses
exceeding $25,000, Buyer is entitled to seek payment directly from the Seller as
provided herein, for the entire amount of such excess.
     (d) The parties will, to the extent permitted by law, treat any payment or
receipt of Indemnifiable Losses or indemnification under this Article IX as an
adjustment to the Purchase Price on all Tax Returns.
     (e) The amount of any Indemnifiable Losses or Indemnity Payments payable
pursuant to this Article IX will be net of any insurance proceeds actually
received by the Indemnitee in connection with the circumstances giving rise to
the claim but less the amount of any increase in the premiums for the insurance
policy or policies under which the payment of insurance proceeds was made and
which is attributable to the payment of such Indemnifiable Losses or Indemnity
Payments.
     (f) Notwithstanding anything contained herein to the contrary, Seller shall
be entitled to satisfy any Indemnity Payment owed by it arising out of an
Indemnifiable Loss pursuant to this Article IX by delivering to Buyer an amount
of Seller’s Common Stock equal to such Indemnity Payment. For purposes of this
Section 9.2(f), the computation of a share of Common Stock shall be calculated
as the greater of (x) $0.26 per share or (y) the average, for the five trading
days immediately preceding the date of the Indemnity Payment, of the daily mean
of (a) the highest bid price and (b) the highest ask price of the Common Stock.
9.3 Indemnification.
     (a) Subject to Sections 9.1 and 9.2, the Seller and each Security Holder,
jointly and severally, agrees to indemnify, defend and hold harmless Buyer and
its directors, officers, partners, employees, agents and representatives from
and against any and all Indemnifiable Losses actually suffered or incurred to
the extent relating to, resulting from or arising out of:
     (i) any breach of representation or warranty of the Seller in Article V of
this Agreement or under any agreement, certificate or other document delivered
pursuant hereto;
     (ii) any breach or nonfulfillment of any agreement or covenant of the
Seller under the terms of this Agreement or any other agreement delivered
pursuant hereto;
     (iii) the ownership, operation, maintenance or utilization of the Purchased
Assets or the Business prior to the Closing Date; and
     (iv) the payment and performance of any Excluded Liabilities.
     (b) Buyer agrees to indemnify, defend and hold harmless the Seller and its
directors, officers, partners, employees, agents or representatives from and
against any and all

- 8 -



--------------------------------------------------------------------------------



 



Execution Version
Indemnifiable Losses to the extent relating to, resulting from or arising out of
any breach of representation or warranty of Buyer under Article VI this
Agreement or under any agreement, certificate or other document delivered
pursuant hereto.
9.4 Defense of Claims.
     (a) If any Indemnitee receives notice of assertion or commencement of any
Third Party Claim against such Indemnitee with respect to which an Indemnifying
Party is obligated to provide indemnification under this Agreement, the
Indemnitee will give such Indemnifying Party reasonably prompt written notice
thereof, but in any event not later than thirty (30) calendar days after receipt
of such notice of such Third Party Claim. Such notice will describe the Third
Party Claim in reasonable detail, will include copies of all material written
evidence thereof and will indicate the estimated amount, if reasonably
practicable, of the Indemnifiable Loss that has been or may be sustained by the
Indemnitee. The Indemnifying Party will have the right to participate in, or, by
giving written notice to the Indemnitee, to assume, the defense of any Third
Party Claim at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel (reasonably satisfactory to the Indemnitee), and the
Indemnitee will cooperate in good faith in such defense.
     (b) If, within ten (10) calendar days after giving notice of a Third Party
Claim to an Indemnifying Party pursuant to Section 9.4(a), an Indemnitee
receives written notice from the Indemnifying Party that the Indemnifying Party
has elected to assume the defense of such Third Party Claim as provided in the
last sentence of Section 9.4(a), the Indemnifying Party will not be liable for
any legal expenses subsequently incurred by the Indemnitee in connection with
the defense thereof; provided, however, that if the Indemnifying Party fails to
take reasonable steps necessary to defend diligently such Third Party Claim
within ten (10) calendar days after receiving written notice from the Indemnitee
that the Indemnitee believes the Indemnifying Party has failed to take such
steps or if the Indemnifying Party has not undertaken fully to indemnify the
Indemnitee in respect of all Indemnifiable Losses relating to the matter, the
Indemnitee may assume its own defense, and the Indemnifying Party will be liable
for all reasonable costs or expenses paid or incurred in connection therewith.
Without the prior written consent of the Indemnitee, the Indemnifying Party will
not enter into any settlement of any Third Party Claim which would lead to
liability or create any financial or other obligation on the part of the
Indemnitee for which the Indemnitee is not entitled to indemnification
hereunder. If a firm offer is made to settle a Third Party Claim without leading
to liability or the creation of a financial or other obligation on the part of
the Indemnitee for which the Indemnitee is not entitled to indemnification
hereunder and the Indemnifying Party desires to accept and agree to such offer,
the Indemnifying Party will give written notice to the Indemnitee to that
effect. If the Indemnitee fails to consent to such firm offer within ten
(10) calendar days after its receipt of such notice, the Indemnitee may continue
to contest or defend such Third Party Claim and, in such event, the maximum
liability of the Indemnifying Party as to such Third Party Claim will not exceed
the amount of such settlement offer, plus costs and expenses paid or incurred by
the Indemnitee through the end of such ten calendar day period.
     (c) A failure to give timely notice or to include any specified information
in any notice as provided in Sections 9.4(a) or 9.4(b) will not affect the
rights or obligations of any party hereunder except and only to the extent that,
as a result of such failure, any party which

- 9 -



--------------------------------------------------------------------------------



 



Execution Version
was entitled to receive such notice was deprived of its right to recover any
payment under its applicable insurance coverage or was otherwise damaged as a
result of such failure.
     (d) The Indemnifying Party will have a period of thirty (30) calendar days
within which to respond in writing to any claim by an Indemnitee on account of
an Indemnifiable Loss which does not result from a Third Party Claim (a “Direct
Claim”). If the Indemnifying Party does not so respond within such thirty
(30) calendar day period, the Indemnifying Party will be deemed to have rejected
such claim, in which event the Indemnitee will be free to pursue such remedies
as may be available to the Indemnitee on the terms and subject to the provisions
of this Article IX.
ARTICLE X
EMPLOYMENT MATTERS
10.1 Russell Spiesser shall execute an employment agreement with WQN in
substantially the same form as attached hereto as Exhibit B dated as of even
date herewith that contains customary terms and conditions, including
compensation equal to $7,000 per month and an annual bonus based on the number
of software licenses licensed by WQN during such period.
10.2 After the Closing, Buyer may, in its sole discretion, offer to employ
former employees of the Business, on terms that are mutually agreeable to Buyer
and such employees.
ARTICLE XI
MISCELLANEOUS
11.1 Notices. Any notice, request, instruction, correspondence or other document
to be given hereunder by either party to the other (herein collectively called
“Notice”) shall be in writing and delivered in person or by courier service
requiring acknowledgment of receipt of delivery or mailed by certified mail,
postage prepaid and return receipt requested, or by telecopier, as follows:
          If to Seller, addressed to:
CleverByte, Inc.
Attn: Russell Spiesser
cleverbyte@internode.on.net
          If to Buyer, addressed to:
WQN, Inc.
Attn: B. Michael Adler
14911 Quorum Drive, Suite 140
Dallas, Texas 775254
Facsimile: 972.980.3739
          with a copy to:

- 10 -



--------------------------------------------------------------------------------



 



Execution Version
Patton Boggs LLP
Attn: David McLean
2001 Ross Avenue, Suite 3000
Dallas, Texas 75201
Facsimile: 214.758.1550
Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt. Notice given by telecopier shall be confirmed by
appropriate answer back and shall be effective upon actual receipt if received
during the recipient’s normal business hours, or at the beginning of the
recipient’s next business day after receipt if not received during the
recipient’s normal business hours. All Notices by telecopier shall be confirmed
promptly after transmission in writing by certified mail or personal delivery.
Any party may change any address to which Notice is to be given to it by giving
Notice as provided above of such change of address.
11.2 Further Assurances. After the Closing, Seller shall execute, deliver and
acknowledge all such further instruments of transfer and conveyance, obtain such
other releases and do and perform all such other acts and things as Buyer may
reasonably require to vest more effectively in Buyer, and to put Buyer in
possession of, the Assets, free and clear of any liens, claims, charges or
encumbrances.
11.3 Fees and Expenses. Each party hereto shall bear and pay all costs and
expenses (including, without limitation, finder’s or broker’s fees or
commissions) incurred by it in connection with the transactions contemplated by
this Agreement.
11.4 Complete Agreement. This Agreement constitutes the entire agreement of the
parties relating to the transactions contemplated by this Agreement and
supersedes all prior contracts or agreements with respect to those matters,
whether oral or written.
11.5 Assignment. This Agreement and any rights or duties hereunder shall not be
assigned by any party hereto without the consent of the other party hereto.
11.6 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original, and all of such counterparts
together shall constitute but one and the same instrument. This Agreement shall
be effective upon receipt of each party of a duly executed facsimile hereof. For
purposes of this Agreement, facsimile, scanned, or digitally transmitted
signatures shall be deemed to be original signatures. In addition, if any of the
parties sign facsimile or scanned copies of this Agreement, such copies shall be
deemed originals.
11.7 Governing Law. The provisions of this Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware (excluding any
conflicts of law or other rule or principle that might refer to the laws of
another jurisdiction).
(The rest of this page is intentionally left blank. Signatures to follow.)

- 11 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed by its authorized representative on its behalf as of the date first
above written.

            SELLER:

CLEVERBYTE, INC.
      By:   /s/ Russell Spiesser       Russell Spiesser,        Chief Executive
Officer        BUYER:

WQN, INC.
      By:   /s/ B. Michael Adler        B. Michael Adler,        Chief Executive
Officer     

- 12 -